ICJ_066_ReviewJudgment273UNAT_CARAT_NA_1982-07-20_ADV_01_NA_04_FR.txt. 389

OPINION INDIVIDUELLE DE M. ODA
[Traduction]

1. Si j’approuve les conclusions de la Cour quant aux motifs de con-
testation du jugement du Tribunal administratif des Nations Unies
(TANU), je ne puis en revanche, 4 mon grand regret, m’associer à sa
décision de donner suite en l’espèce à la requête pour avis consultatif.

PREMIÈRE PARTIE

2. L'avis de la Cour fait état de diverses irrégularités dans la composi-
tion du Tribunal, dans la procédure suivie par le Comité des demandes de
réformation de jugements du Tribunal administratif (dénommé ci-après le
Comité) et dans la demande adressée au Comité par les Etats-Unis, en
ajoutant que le Comité n’a pas usé de tous les moyens en son pouvoir pour
garantir l'égalité entre l'Etat demandeur et le fonctionnaire intéressé
(par. 33-44). Or, malgré ces difficultés, la Cour estime devoir accéder à la
requête en raison de la jurisprudence établie, selon laquelle seules des
« raisons décisives » pourraient en justifier le rejet. À mon avis, la Cour
aurait dû se récuser au motif précis que la question à elle soumise avait le
défaut : i) non seulement d’être libellée en termes extrêmement brefs et
elliptiques, ou d’être mal posée et vague ; 11) mais aussi de reposer sur une
interprétation erronée du jugement du Tribunal administratif. Cette ques-
tion, rédigée dans la requête pour avis consultatif de la même façon que
dans la demande présentée le 15 juin 1981 au Comité par les Etats-Unis,
était la suivante :

« Dans son jugement n° 273 concernant l’affaire Mortished c. le
Secrétaire général de l'Organisation des Nations Unies le Tribunal
administratif des Nations Unies pouvait-il légitimement déterminer
que la résolution 34/165 de l’Assemblée générale en date du 17 dé-
cembre 1979, qui subordonne le paiement de la prime de rapatriement
à la présentation de pièces attestant la réinstallation du fonctionnaire
dans un pays autre que celui de son dernier lieu d’affectation, ne
pouvait prendre immédiatement effet ? »

* *

3. Le statut du TANU précise les motifs permettant de contester les

68
DEMANDE DE RÉFORMATION (OP. IND. ODA) 390

jugements du Tribunal par le moyen d’un recours à la juridiction consul-
tative de la Cour. Aux termes de l’article 11, le Comité peut être saisi d’une
demande de réformation pour les motifs suivants :

i) le Tribunal « a outrepassé sa juridiction ou sa compétence » ;
ii) le Tribunal « n’a pas exercé sa juridiction » ;
ii) le Tribunal « a commis une erreur de droit concernant les dispositions
de la Charte des Nations Unies » ;
iv) le Tribunal « a commis, dans la procédure, une erreur essentielle qui a
provoqué un mal-jugé ».

Si le Comité décide que la demande repose sur des bases sérieuses, il prie la
Cour internationale de Justice de donner un avis consultatif (art. 11,
par. 2). Or la présente requéte, si elle dit bien que le Comité a décidé que la
demande des Etats-Unis d’Amérique reposait sur des bases sérieuses au
sens de l’article 11 du statut du Tribunal administratif, ne mentionne en
revanche aucun des quatre motifs précités. Cette lacune fait que la présente
espèce est foncièrement différente de la seule affaire dont la Cour ait été
jusque-là saisie en application de l’article 11 précité, à savoir la Demande
de réformation du jugement n° 158 du Tribunal administratif des Nations
Unies. Alors que deux motifs avaient été expressément invoqués à l’appui
de cette demande de réformation, l’examen du libellé de la présente requête
m’amène à douter que le Comité soit suffisamment entré dans les détails
pour pouvoir se convaincre qu’en l'espèce la demande reposait sur des
bases sérieures au sens de l’article 11 du statut du TANU.

4. La demande du 15 juin 1981 par laquelle les Etats-Unis ont prié le
Comité de solliciter un avis consultatif de la Cour n’était pas seulement
entachée de vices de procédure, ainsi qu’il est indiqué dans l’avis de la Cour
(par. 39-41) : elle négligeait en outre de stipuler le ou les motifs de con-
testation du jugement, comme lexige implicitement le statut du Tribunal.
Certes, le représentant des Etats-Unis s’est exprimé comme suit au Comité
des demandes de réformation :

« les deux questions (de l’excès de juridiction et de l’erreur de droit
concernant les dispositions de la Charte) sont posées dans la demande
mentionnée précédemment à notre Comité » (A/AC.86/PV.1, p. 8).

Mais cela ne correspondait manifestement pas aux faits. Cette lacune dans
la demande des Etats-Unis apparaît dans toute sa gravité si l’on se rappelle
que l'Etat demandeur n’est pas nécessairement membre du Comité, et que
dans un tel cas cet Etat n’aurait pas la possibilité de faire valoir oralement
les arguments omis dans sa demande initiale.

5. Lors des travaux du Comité, ce n’est pas le représentant des Etats-
Unis mais le président du Comité et les représentants d’autres pays qui se

69
DEMANDE DE REFORMATION (OP. IND. ODA) 391

sont montrés préoccupés des motifs précis sur lesquels reposait la demande
de réformation. Aprés que le président eut rappelé les quatre motifs
énoncés dans le statut du Tribunal (A/AC.86/PV.1, p. 10), le représentant
du Royaume-Uni a fait connaître dans les termes suivants ses vues sur. deux
de ces motifs :

« Le premier est que le Tribunal a commis une erreur de droit
concernant les dispositions de la Charte. D’après l’article 101, les
règles touchant le personnel sont fixées par l Assemblée générale,
laquelle a exercé cette fonction en adoptant le paragraphe pertinent de
la résolution 34/165. Le deuxième est que le Tribunal a outrepassé sa
juridiction ou sa compétence en donnant plus de poids à la doctrine
des droits acquis qu’à la résolution 34/165 de l’Assemblée générale. »
(P. 12.) |

Ce n’est qu'après ces interventions que le représentant des Etats-Unis a
déclaré :

« Nous sommes ici pour déterminer si la question de savoir si le
Tribunal administratif a ou peut avoir outrepassé sa juridiction, ou
commis une erreur de droit touchant l’interprétation d’une disposition
de la Charte, est suffisamment sérieuse pour justifier que la Cour
internationale de Justice soit sollicitée de donner son avis. »
(P. 15.)

Cependant le représentant de la France, précisant que « dans leur de-
mande, les Etats-Unis n’invoquent pas expressément l’une de ces bases »
(p. 21), en a tiré la conséquence que « la seule question que le Comité fût
habilité à traiter, la seule à laquelle il pouvait éventuellement donner une
réponse, était : existe-t-il une présomption sérieuse que le Tribunal admi-
nistratif ait commis une erreur de droit concernant la Charte des Nations
Unies ? » Et, après avoir répété qu’« aucun des moyens prévus à l’article 11
du statut du Tribunal administratif n’est expressément invoqué par les
Etats-Unis », le représentant de la France a ajouté :

« Nous constatons que, quand bien même les Etats-Unis invoque-
raient implicitement l’erreur de droit concernant les dispositions de la
Charte, ce moyen devrait être écarté comme ne reposant sur aucune
base sérieuse ; nous constatons que le Tribunal n’a nullement commis
d’erreur d’interprétation de Particle 101 de la Charte puisqu'il recon-
naît au contraire la compétence de l’Assemblée générale ; et nous
constatons d’ailleurs que les Etats-Unis reconnaissent eux-mêmes au
Tribunal une certaine compétence pour statuer sur les décisions de
l’Assemblée générale. » (A/AC.86/PV.1, p. 23.)

Pour autant qu’il ressorte des comptes rendus de séances, c’est à ces
quelques échanges que se résument pratiquement les débats du Comité sur
les motifs qui sont prévus à l’article 11 du statut du Tribunal et qui, aux
termes de l’article I], paragraphe 3 c}), du règlement intérieur provisoire du

70
DEMANDE DE RÉFORMATION (OP. IND. ODA) 392

Comité, auraient dû être indiqués dans la demande. La manière d’invoquer
en l’espèce ces deux motifs dans la demande de réformation n’a pas même
été débattue. La seule explication donnée à cet égard, si tant est qu’il y
en ait une, se trouve dans l'intervention déjà citée du représentant du
Royaume-Uni, où il est dit :

1) au sujet de l’excès de juridiction ou de compétence, que :

« le Tribunal a outrepassé sa juridiction ou sa compétence en donnant
plus de poids à la doctrine des droits acquis qu’à la résolution 34/165
de l’Assemblée générale » ;

ii) et au sujet de l’erreur de droit concernant les dispositions de la Charte,
que :

« d’après l’article 101, les règles touchant le personnel sont fixées par
l'Assemblée générale, laquelle a exercé cette fonction en adoptant le
paragraphe pertinent de la résolution 34/165 ».

6. Le président du Comité, sans rechercher à quel titre les quatre motifs
de l’article 11 pouvaient servir de base à une requête pour avis consultatif,
s’est contenté de prier le Comité d’indiquer si la demande reposait sur des
bases sérieuses au sens dudit article pour deux des quatre motifs, et a mis
ces deux questions aux voix. Les résultats du vote furent les suivants :

a) Au motif que le Tribunal avait « commis une erreur de droit concernant
les dispositions de la Charte des Nations Unies » : 14 voix pour, 2 voix
contre et 1 abstention ;

b) au motif que le Tribunal avait « outrepassé sa juridiction ou sa com-
pétence » : 10 voix pour, 2 voix contre et 6 abstentions.

Malgré ces décisions du Comité, j'estime que ses membres avaient à peine
discuté ces deux motifs.

7. Bien que la question ne fût pas formulée de manière à répondre aux
conditions requises, la Cour, se fondant sur la jurisprudence bien établie
d’après laquelle elle peut dégager ce qui lui paraît être l'intention véritable
du Comité (par. 47), déclare que, malgré les lacunes de la requête en
l'espèce :

« Si [les questions juridiques que soulèvent véritablement les
demandes formulées dans une requête], une fois éclaircies, se révèlent
être des questions « qui peuvent légitimement être considérées comme
se rattachant à un ou plusieurs » des motifs envisagés à l’article 11 du
statut du Tribunal, c’est à leur propos que la Cour pourra exprimer son
avis. » (Par. 48.)

71
DEMANDE DE RÉFORMATION (OP. IND. ODA) 393

Puis elle aborde la question de savoir si le Tribunal a commis une erreur de
droit concernant les dispositions de la Charte des Nations Unies. Or, même
si l’on pense, malgré le libellé tortueux de 1a requête, que la contestation du
jugement a pour motif une erreur de droit concernant les dispositions de la
Charte, comme les délibérations du Comité permettent de le supposer
(c’est dans ce sens que la Cour a reformulé la question posée dans la
requête), je persiste à me demander si l’on peut vraiment, en l’espèce,
invoquer le motif d’une erreur de ce genre commise par le Tribunal — en
d’autres termes, si le jugement du Tribunal, qui porte sur la modification
du règlement du personnel et non pas des dispositions de la Charte, peut,
tel qu’il est rédigé, être contesté pour ce motif.

8. Il faut ici rechercher comment ce motif, inscrit à l’article 11 du statut
du Tribunal, a pu être retenu parmi les autres motifs de réformation prévus
dans ce texte. Alors que le statut du Tribunal administratif de POIT,
adopté le 9 octobre 1946, prévoyait deux motifs de requête pour avis
consultatif — le motif que le Tribunal a affirmé à tort sa compétence et le
motif que le Tribunal a commis une faute essentielle dans la procédure
suivie —, deux motifs supplémentaires furent ajoutés en 1955, lors de
l'institution du système de réformation des jugements du Tribunal admi-
nistratif des Nations Unies. Selon l’un de ces nouveaux motifs, il pouvait y
avoir recours si le Tribunal avait « commis une erreur de droit concernant
les dispositions de la Charte des Nations Unies ». Comme il est précisé
dans l'avis :

«la formule retenue est le résultat d’un compromis entre les partisans
d’un système de réformation portant sur les questions de droit à titre
général et ceux qui penchaient pour la gamme d’objections plus
restreinte envisagée dans le statut du Tribunal administratif »
(par. 63).

9. Le Comité spécial chargé d’étudier la question de la réformation des
jugements du Tribunal administratif, réuni le 4 avril 1955, procéda du
11 au 14 avril à un examen des divers projets de propositions qui révéla
d'importantes divergences d’opinion. Le 20 avril, dans un effort pour élar-
gir les bases d’un accord possible, le représentant du Royaume-Uni pré-
senta une nouvelle proposition au nom de la Chine, des Etats-Unis, de
l'Irak, du Pakistan et de son propre pays (A/AC.78/L.14 et Corr.1). Aux
termes de cette proposition, il était possible de contester le jugement

«en alléguant que le Tribunal a outrepassé sa juridiction ou sa com-
pétence, a commis une erreur de droit concernant les dispositions de la
Charte, ou a commis une erreur essentielle dans la procédure... »

Après avoir déclaré que l’élément de l’erreur de droit représentait « le plus
grand commun dénominateur des diverses opinions », le représentant du
Royaume-Uni déclara ce qui suit au nom des Etats auteurs du texte :

72
DEMANDE DE RÉFORMATION (OP. IND. ODA) 394

« Ce motif vise à donner partiellement satisfaction aux représen-
tants qui voudraient que toute importante question de droit donne
ouverture à recours, mais il est énoncé de manière à éviter le risque de
voir la procédure de réformation devenir une procédure normale dans
toutes les affaires. Le texte s’efforce de définir avec le maximum de
précision les questions de droit qui peuvent donner ouverture à
recours. Les mots « concernant les dispositions de la Charte» ne
visent pas seulement l'interprétation des dispositions de la Charte,
mais aussi l'interprétation ou l’application du statut du personnel
édicté en application du chapitre XV dela Charte. » (A/AC.78/SR.10,

p. 3.)

De son côté, le représentant des Etats-Unis, indiquant certains cas
concrets auxquels devaient s’appliquer les motifs susmentionnés, précisa
que, selon son gouvernement, le deuxième motif visait :

« a) les questions mettant en jeu l’article 101 de la Charte, lorsqu'il
s’agit de savoir s’il y a lieu de confirmer la façon dont le Secrétaire
général a jugé la conduite d’un fonctionnaire du point de vue des
normes de travail, de compétence et d’intégrité requises du personnel
de l'Organisation ; b) les questions mettant en jeu l’article 97, lorsqu'il
s'agit de savoir s’il y a lieu de confirmer la décision du Secrétaire
général dans les cas où il a donné des directives à un fonctionnaire ou
pris contre lui des mesures disciplinaires ; c) les questions mettant en
jeu l’article 100, qui impose à tout fonctionnaire l’obligation de s’abs-
tenir de tout acte qui est incompatible avec sa situation de fonction-
naire international, responsable seulement envers l'Organisation. »
Ubid., p. 6.)

Le paragraphe 1 de cette proposition commune, où figurait le motif dont il
s’agit, fut adopté par 9 voix contre 5, avec 3 abstentions, et l’ensemble du
texte fut finalement adopté à l'issue d’un scrutin par appel nominal, par
9 voix contre 4, avec 4 abstentions. Par ce vote, le Comité spécial recom-
mandait à l’examen de l’Assemblée générale les projets d’amendements au
statut du Tribunal administratif contenant le paragraphe précité de la
proposition commune des cing nations.

10. Le rapport du comité spécial, point 49 de l’ordre du jour de la
dixième session de l’Assemblée générale, en 1955, fut renvoyé devant la
Cinquième Commission. Celle-ci aborda la question le 17 octobre 1955,
après avoir été saisie du projet recommandé par le comité spécial ainsi que
d’un projet de résolution conjointement présenté par l'Argentine, le Cana-
da, la Chine, Cuba, les Etats-Unis, l'Irak, le Pakistan et le Royaume-Uni
(A/C.5/L.335 et Add.1). Ce dernier projet contenait une disposition
absolument identique à celle que recommandait le comité spécial, et par
conséquent à la proposition initialement présentée à celui-ci, telle que
reproduite au paragraphe précédent.

11. D’ores et déjà, il était apparent que le personnel du Secrétariat, ainsi

73
DEMANDE DE RÉFORMATION (OP. IND. ODA) 395

que le Secrétaire général, envisageait avec une certaine inquiétude le sys-
tème de réformation proposé. Dans une lettre adressée le 10 octobre 1955
au Secrétaire général, qui fut portée à la connaissance de la Cinquième
Commission, le président du conseil du personnel déclarait :

« VI, 15. La procédure proposée est de toute évidence compliquée ;
elle serait sans doute longue ; elle risquerait de se révéler coûteuse
pour toutes les parties en cause. De plus, et c’est là un défaut plus
grave que ces imperfections pratiques, cette procédure ne serait pas
conforme aux principes inhérents à la notion même de réformation. Le

conseil du personnel craint que la procédure proposée ne puisse être
utilisée, dans la pratique, à l'encontre des fins mêmes en vue desquelles
elle aurait été adoptée. » (A/C.5/634.)

Ouvrant les délibérations de la Commission sur ce sujet, le Secrétaire
général formula, entre autres, les observations suivantes :

«je n’ai jamais éprouvé le besoin d’une procédure de réformation
pour les affaires normales qui viennent devant le Tribunal adminis-
tratif. De son coté, le conseil du personnel a déclaré qu’il n’estimait
pas nécessaire d’instituer une procédure de réformation des juge-
ments du Tribunal. Bien que, cela va de soi, les jugements du Tri-
bunal n’aient pas toujours donné satisfaction à tout le monde, un
nouveau degré de juridiction n’a pas paru nécessaire. » « [C’est un prin-
cipe fondamental (l’un des quatre) auquel] devrait, selon moi, satis-
faire toute procédure de réformation qui pourrait être adoptée ...
est que ... la procédure de réformation devrait constituer non pas
une procédure normale mais seulement une issue pour des cas
exceptionnels. » (A/C.5/635.)

Les débats sur la question sont résumés comme suit dans le rapport de la
Cinquième Commission (A/3016) :

«12. C’est surtout sur le projet d’article 11 qu’a porté le débat à la
Cinquième Commission. Les défenseurs de ce texte ont dit que l’ex-
périence avait à plusieurs reprises fait apparaître la nécessité d’insti-
tuer une procédure de réformation des jugements du Tribunal admi-
nistratif. S’il existait une procédure de réformation judiciaire en cas de
conflit, les affaires portées devant le Tribunal n’auraient pas à être
discutées à l’Assemblée générale.

13. On a fait remarquer que les recommandations du comité spécial
constituaient une solution de compromis qui, de l’avis de ses partisans,
réunissait les conditions essentielles que doit remplir une procédure de
réformation satisfaisante, Le comité special avait examiné de façon
approfondie diverses autres propositions, et les textes qu’il avait
recommandés étaient ceux qui avaient recueilli le plus de suffrages.
Les délégations qui appuyaient le projet commun revisé n’avaient

74
DEMANDE DE REFORMATION (OP. IND. ODA) 396

donc pas jugé souhaitable de rouvrir à la Cinquième Commission le
débat sur une question qui avait été réglée au comité spécial.

14. On a fait observer que le texte du projet d’article 11 s’inspirait
de l’article XII du statut du Tribunal administratif de l'Organisation
internationale du Travail...

15. Les auteurs du projet commun revisé ont dit que le nouvel
article 11 avait pour objet de limiter la réformation à des cas excep-
tionnels. Deux des motifs de réformation étaient analogues aux motifs
énoncés dans le statut du Tribunal administratif de l'OIT, à savoir les
questions de compétence et une faute essentielle dans la procédure
suivie. Un motif supplémentaire était prévu, à savoir les « erreurs de
droit concernant les dispositions de la Charte ». Les auteurs du projet
ont appelé l’attention de la Commission sur l'interprétation qu’ils
donnaient à cette expression, interprétation qui était exposée dans le
rapport du comité spécial (A/2909). On a soutenu, au cours du débat,
que les motifs de réformation avaient un caractère si fondamental que
l'intérêt de la justice obligeait à les prendre en considération lorsqu'ils
étaient invoqués. »

12. L'apparition d’un troisième motif — «le Tribunal a commis une
erreur de droit concernant les dispositions de la Charte » — fut expliquée
par les représentants des Etats-Unis et du Royaume-Uni de la même
manière que lors des débats au comité spécial, comme il est indiqué au
paragraphe 9 de ia présente opinion. Ces interventions valent la peine
d’être citées, car elles aident à comprendre la véritable sigmification de ce
troisième motif. Le représentant du Royaume-Uni déclara :

« On a estimé que le troisième motif serait approprié dans les cas où
le Tribunal administratif, en interprétant et en appliquant certains
articles du statut du personnel, agirait d’une façon incompatible avec
les dispositions de la Charte, notamment avec celles du chapitre XV. »
(A/C.5/SR.493, par. 9.)

Et le représentant des Etats-Unis affirma de son côté :

« Ce deuxième motif vise notamment, d’abord, les cas où l’on se
demande s’il faut confirmer la façon dont le Secrétaire général a jugé la
conduite d’un fonctionnaire du point de vue des normes de travail, de
compétence et d’intégrité requises du personnel de l'Organisation aux
termes de l’article 101 de la Charte ; ensuite, le point de savoir s’il faut
confirmer la décision du Secrétaire général dans les cas où il a donné
des directives à un fonctionnaire ou pris contre lui des mesures dis-
ciplinaires en sa qualité de plus haut fonctionnaire de l'Organisation,
aux termes de l’article 97 ; enfin, les questions qui mettent en jeu le
paragraphe 1 de Particle 100 qui impose à tous les fonctionnaires
l'obligation de s’abstenir de tout acte incompatible avec leur situation
de fonctionnaires internationaux responsables seulement envers l’Or-
ganisation. » (A/C.5/SR.494, par. 20.)

75
DEMANDE DE RÉFORMATION (OP. IND. ODA) 397

13. Une proposition de l’Inde (sans rapport direct avec le problème qui
nous occupe ici) ayant été acceptée par les coauteurs du projet de réso-
lution, les passages pertinents du projet conjoint revisé furent adoptés,
avec les modifications proposées par l'Inde, par 28 voix contre 19, avec
11 abstentions. L’ensemble du projet conjoint revisé, tel que modifié, fut
ensuite approuvé par la Cinquième Commission par 27 voix contre 18, avec
12 abstentions, aboutissant ainsi au texte actuel de l’article 11, tel qu’il fut
approuvé par l’Assemblée générale dans sa résolution 957 (X) en date du
8 novembre 1955.

14. Les trois exemples que le représentant des Etats-Unis donna en 1955
en tant que coauteur du projet relatif au troisième motif, tant devant la
Cinquième Commission que devant le comité spécial, ne peuvent certes pas
être considérés comme épuisant toutes les possibilités. Mais ils présentent,
à titre d'illustration, un intérêt particulier en lespèce, car la question
soumise au Tribunal dans l'affaire n° 257 ne correspondait à aucun d’entre
eux. Ainsi, tout à fait indépendamment du fait qu'aucun débat convain-
cant n’a eu lieu en 1981 au Comité des demandes de réformation sur
l'erreur de droit que le Tribunal administratif aurait pu commettre au sujet
des dispositions de la Charte, on ne voit pas comment ce motif particulier
de contestation aurait pu s'appliquer dans la présente affaire, compte tenu
des circonstances dans lesquelles l’article 11 fut adopté en 1955, au comité
spécial puis à la Cinquième Commission de l’Assemblée générale.

*% *

15. Comme il est justement indiqué dans l’avis (par. 55), la question
contenue dans la requête semble reposer sur une fausse interprétation du
jugement du Tribunal administratif. Telle qu’elle est rédigée, elle semble en
effet donner l’impression que le Tribunal aurait statué que :

« La résolution 34/165 de l’Assemblée générale en date du 17 dé-
cembre 1979, qui subordonne le paiement de la prime de rapatriement
à la présentation de pièces attestant la réinstallation du fonctionnaire
dans un pays autre que celui de son dernier lieu d’affectation, ne
pouvait prendre immédiatement effet ».

Le Tribunal — la Cour le dit fort bien dans son avis (par. 55) — n’a « rien
déterminé de semblable ». En fait, le Tribunal administratif ne conteste
nulle part dans son jugement l'effet de la résolution 34/165 de l’Assemblée
générale ; et, comme le dit encore avec raison la Cour, il « n’a nullement
cherché à mettre en doute la validité juridique » de ce texte (ibid.). S’ajou-
tant à l’omission des motifs de contestation, cette erreur inhérente à la
question posée pouvait, selon moi, justifier le rejet de la requête, compte
tenu surtout des irrégularités de procédure qui ont été commises. La Cour
ayant décidé de rendre un avis, je pense qu’elle aurait dû relever plus
nettement l’erreur en question. Mais il faut pour cela examiner de plus près
la tâche qui était demandée au Tribunal.

76
DEMANDE DE RÉFORMATION (OP. IND. ODA) 398

16. M. Mortished, qui a quitté le service de l'Organisation des Nations
Unies le 30 avril 1980, demandait notamment au Tribunal administratif de
dire et juger :

« qu’en vertu des modalités et des conditions et définitions fixées de
façon détaillée par le Secrétaire général en application de l’article 9.4
du statut du personnel et de l’annexe IV audit statut en ce qui concerne
le paiement de primes de rapatriement, le requérant avait droit à une
telle prime sans avoir à produire de pièces attestant son changement de
résidence ».

Pour statuer sur ce point, le Tribunal devait tenir compte de toutes les
règles de droit pertinentes, c’est-à-dire en l’espèce des règles en vigueur à la
date du 30 avril 1980. Les règles spécialement applicables à la prime de
rapatriement sont l’article 9.4 du statut du personnel et la disposition 109.5
du règlement du personnel. L'article 9.4 du statut du personnel n’a presque
pas été modifié quant au fond depuis l’adoption du statut par la résolu-
tion 590 (VI) de l’Assemblée générale, qui date du 2 février 1952. Ses
dispositions en vigueur en 1980 étaient les suivantes :

« Article 9.4. — Le Secrétaire général fixe un barème pour le verse-
ment des primes de rapatriement dans les limites des maximums
indiqués à l’annexe IV du présent statut et aux conditions prévues
dans cette annexe. »

« Annexe IV
PRIME DE RAPATRIEMENT

Ont droit, en principe, à la prime de rapatriement les fonctionnaires
que Organisation est tenue de rapatrier... Les conditions et défini-
tions concernant le droit à cette prime sont fixées de façon détaillée
par le Secrétaire général... »

Au contraire, la disposition 109.5 du règlement du personnel a été consi-
dérablement modifiée au cours des derniéres années, et il convient ici
d’examiner brièvement cette évolution.

17. La disposition 109.5 du règlement du personnel, modifiée le 1er juin
1976 (ST/SGB/Staff Rules/1/Rev.3) puis le 1er janvier 1977 (ST/SGB/
Staff Rules/1/Rev.4), contenait le texte suivant :

« Disposition 109.5
PRIME DE RAPATRIEMENT

Le versement de la prime de rapatriement prévue par Particle 9.4 et
l'annexe IV du statut est régi par les conditions et définitions ci-
après :

a) les personnes que l’Organisation est « tenue de rapatrier » aux
termes de l’annexe IV du statut sont les fonctionnaires, les enfants
à charge et leur conjoint dont, à la cessation de service, elle doit as-

77
DEMANDE DE RÉFORMATION (OP. IND. ODA) 399

surer le retour à ses frais en un lieu situé hors du pays d’affecta-
tion... »
Le texte précité resta inchangé jusqu’à la date critique de 1980, mais des
textes nouveaux y furent ajoutés aux paragraphes d) à g) lors de la revision
du règlement du personnel du 22 août 1979 (ST/SGB/Staff Rules/1/
Rev.5), les anciens paragraphes e) à j) apparaissant désormais sous les
lettres h} à m) :

d) Le paiement de la prime de rapatriement est subordonné à la
présentation, par l’ancien fonctionnaire, de pièces attestant qu’il a
changé de résidence en s’installant dans un pays autre que celui de son
dernier lieu d’affectation. Est acceptée comme preuve du changement
de résidence toute pièce attestant que l’ancien fonctionnaire a établi
sa résidence dans un pays autre que celui de son dernier lieu d’affec-
tation.

e) Le droit à la prime de rapatriement s’éteint si l’intéressé ne
présente pas de demande de paiement à cet égard dans les deux ans
qui suivent la date effective de cessation de service.

f} Nonobstant l'alinéa d) ci-dessus, les fonctionnaires ayant pris
leurs fonctions avant le 1er juillet 1979 conservent le droit au montant
de la prime qui correspond aux années et aux mois de service ouvrant
droit à ladite prime déjà accomplis à cette date, sans avoir à produire,
en ce qui concerne cette période de service, une pièce attestant leur
changement de résidence.

g) Le montant de la prime de rapatriement est calculé sur la base du
traitement soumis à retenue pour pension du fonctionnaire, qui, sauf
en ce qui concerne, le cas échéant, le montant correspondant à l’in-
demnité de non-résident ou à la prime de connaissances linguistiques,
est soumis à retenue au titre des contributions du personnel confor-
mément au barème applicable indiqué à l'alinéa b) de l’articie 3.3 du
statut du personnel. »

Cette disposition 109.5 fut modifiée une nouvelle fois le 15 juillet 1980
(ST/SGB/Staff Rules/1/Rev.5/Amend.1), avec effet à partir du
1er janvier 1980, en application de la décision prise par l’Assemblée géné-
rale dans sa résolution 34/165, et le paragraphe f) fut purement et sim-
plement abrogé (en même temps, le paragraphe e) était complété, mais ce
changement n’intéresse pas la présente affaire). Le paragraphe d), qui était
en vigueur depuis le 22 août 1979, exigeait formellement la présentation,
par l’ancien fonctionnaire, de pièces attestant son changement de rési-
dence. Le Tribunal administratif ne pouvait, en 1981, faire autrement que
de tenir compte de cette disposition, et c’est bien ce qu'il a fait.

18. En appliquant la disposition 109.5 d} du règlement du personnel,
telle qu’elle était en vigueur à la date critique, le Tribunal administratif
devait aussi tenir compte de la disposition 112.2 a) du même règlement,
disposition étroitement liée à l’article 12.1 du statut du personnel, qui a
pour but de garantir le respect des droits acquis des fonctionnaires. Ces
dispositions sont ainsi rédigées :

78
DEMANDE DE REFORMATION (OP. IND. ODA) 400

« Article 12.1. — Les dispositions du présent statut peuvent étre
complétées ou amendées par l’Assemblée générale, sans préjudice des
droits acquis des fonctionnaires. »

« Disposition 112.2

a) Le Secrétaire général peut apporter au présent règlement les
amendements compatibles avec le statut du personnel. »

Incontestablement les droits des fonctionnaires du Secrétariat sont pro-
tégés par ces dispositions.

19. Cependant, les dispositions relatives aux droits acquis des fonction-
naires pouvaient s'appliquer de différentes manières. D’une part, le Tri-
bunal administratif pouvait décider que dès son entrée en vigueur, le
22 août 1979, la disposition 109.5 d) du règlement avait privé les fonction-
naires du Secrétariat de l'ONU d’un droit acquis au paiement de la prime
de rapatriement sans preuve de leur réinstallation — droit censé résulter
des modifications survenues depuis plusieurs dizaines d’années dans la
notion de prime de rapatriement et dans la pratique suivie (voir Jugement
n° 273, par. VID. D’autre part, le Tribunal pouvait en même temps sou-
ligner l'importance de la disposition 109.5 f, en vigueur du 22 août au
31 décembre 1979, et en conclure que le requérant avait été lésé par la perte
du droit qu’il tenait de cette clause précise — interprétation qui semble elle
aussi retenue dans le jugement du Tribunal (par. XIII). Comme on le verra
dans la deuxième partie de la présente opinion. J’ai quelques doutes quant
au processus selon lequel cette disposition 109.5 f) a été établie en 1979.
Mais il est incontestable qu’elle est restée en vigueur pendant plusieurs
mois à la fin de 1979 et qu’elle a simplement été abrogée dans le nouveau
règlement de 1980, établi en application de la résolution 34/165 de l’As-
semblée générale. Il appartenait aussi au Tribunal administratif de décider
si la simple abrogation de cette disposition dans le règlement de 1980
portait atteinte aux droits que le requérant avait pu acquérir en vertu de
cette clause formelle du règlement de 1979, compte tenu de l’article 12.1 du
statut du personnel et de la disposition 112.2 a) du règlement.

20. Sil était établi qu'une violation des droits acquis au sens de l’ar-
ticle 12.1 du statut du personnel et de la disposition 112.2 a) du règlement
avait été commise, le Tribunal administratif ne pouvait modifier ni le statut
ni ce règlement : il pouvait seulement juger que le requérant avait été lésé
par l’inapplication d’une de ces dispositions, et imposer réparation. C’est
précisément ce qu’a fait le Tribunal en déclarant qu’une indemnité devait
être payée à M. Mortished pour le préjudice subi, sans soulever la question
de la validité de la résolution 34/165 de l’Assemblée générale. On ne voit
pas comment le Tribunal, en statuant ainsi, pouvait outrepasser sa com-
pétence.

* *

21. Pour me résumer : premièrement, outre que la requête ne se ré-
fère expressément à aucun des quatre motifs exigés par l’article IL para-

79
DEMANDE DE RÉFORMATION (OP. IND. ODA) 401

graphe 3 c), du règlement intérieur provisoire du Comité des demandes
de réformation, les délibérations de celui-ci ne font apparaître de façon
concluante aucun motif raisonnable de contester le jugement du Tribunal, et
il semble d’ailleurs que le motif de l’erreur de droit concernant les dispo-
sitions de la Charte des Nations Unies ne puisse être invoqué d’emblée ;
deuxiémement, la requête est rédigée sur la base d’une supposition entiè-
rement erronée. Pour ma part, je me demande si la Cour n’aurait pas dû
considérer ces erreurs fondamentales de procédure et d’interprétation
comme des « raisons décisives » de ne pas accueillir la demande d’avis
consultatif en l’espéce.

DEUXIÈME PARTIE

22. Bien qu'ayant voté contre le point 1 du dispositif pour les raisons
expliquées ci-dessus, j’ai voté pour les points 2A et 2B, car, étant pleine-
ment convaincu que le Tribunal administratif n’a pas commis d’erreur de
droit concernant les dispositions de la Charte ni outrepassé sa juridiction
ou sa compétence, je peux m’associer aux vues exprimées dans l’avis à
ce sujet. Je dois cependant faire observer que certaines erreurs semblent
avoir entaché l'élaboration des dispositions relatives à la prime de rapatrie-
ment figurant dans le règlement du personnel de 1979 (ST/SGB/Staff
Rules/1/Rev.5).

23. Comme il est possible que cela ait affecté la nature de l'affaire
soumise au Tribunal, j’entrerai plus en détail que ne le fait la Cour dans les
conditions qui ont présidé à la rédaction des amendements de 1979 à la
disposition 109.5 du règlement du personnel. Le deuxième rapport annuel
de la Commission de la fonction publique internationale (A/31/30) fut
inscrit à l’ordre du jour de la trente et unième session de l’Assemblée
générale sous le point 103. La Commission de la fonction publique inter-
nationale (CFPI) avait été créée « en principe, à compter du 1% janvier
1974..., pour assurer la réglementation et la coordination des conditions
d'emploi dans les organisations qui appliquent le régime des Nations
Unies », en application de la résolution 3042 (XXVIT de l’Assemblée
générale en date du 19 décembre 1972. Conformément à son statut,
approuvé par l’Assemblée générale dans sa résolution 3357 (XXIX) du
18 décembre 1974, la Commission, aux termes de l’article 10, « fait à l’As-
semblée générale des recommandations touchant » notamment « a) les
principes généraux applicables à la détermination des conditions d’emploi
des fonctionnaires » et « c) les indemnités et prestations auxquelles ont
droit les fonctionnaires et qui sont fixées par l’Assemblée générale » —
prestations dont fait partie la prime de rapatriement. Par ailleurs, en vertu
de l’article 11, la Commission « fixe », entre autres, « le taux des indem-
nités et des prestations autres que celles visées à l’alinea c) de l’article 10 et
les pensions, les conditions à remplir pour en bénéficier. »

24. En 1976, peu après sa création, la Commission examina, entre autres

80
DEMANDE DE RÉFORMATION (OP. IND. ODA) 402

questions, le régime de la prime de rapatriement et, en attendant une étude
plus approfondie, elle recommanda dans son deuxième rapport annuel,
comme on l’a vu ci-dessus, que certaines modifications fussent apportées
au barème des prestations. A la trente et unième session de Assemblée
générale, au cours des débats de la Cinquième Commission sur le point 103
de l’ordre du jour, certains doutes furent exprimés au sujet des modalités
de versement de cette prime :

«On a... dit la CFPI devrait étudier la question de savoir si les
fonctionnaires ne rentrant pas dans leur pays d’origine lors de la
cessation de service devaient avoir droit à cette prime. » (Rapport dela
Cinquiéme Commission, A/31/449, par. 28.)

L’Assemblée générale, dans sa résolution 31/141 du 17 décembre 1976,
intitulée « Rapport de la Commission de la fonction publique internatio-
nale », pria celle-ci :

« de réexaminer, compte tenu des vues exprimées à la Cinquième
Commission pendant la session en cours, ... a) les conditions d’octroi
des versements à la cessation de service (par exemple, prime de rapa-
triement...). » (B, IL, par. 3.)

En 1978, la Commission de la fonction publique internationale étudia les
conditions de versement de la prime de rapatriement en s’attachant par-
ticulièrement à deux questions, dont « l’opportunité de verser cette prime à
un fonctionnaire qui, après la cessation de service, ne retourne pas dans son
pays d’origine » (A/33/30, par. 181). Tout en reconnaissant dans son
rapport (A/33/30) que

« strictement parlant, il était evident [que le versement de la prime de
rapatriement à un fonctionnaire qui, après la cessation de service ne
retournait pas dans son pays d’origine] serait incompatible avec l’objet
de la prime » (par. 183),

la Commission estima qu’il serait difficile en pratique de suivre les dépla-
cements des anciens fonctionnaires après leur cessation de service, en
ajoutant qu’elle ne souhaitait pas voir constituer un réseau international
d’information à cet effet. Convaincue cependant que le versement de la
prime de rapatriement aux fonctionnaires qui restaient en permanence
dans le pays de leur dernier lieu d'affectation n’était pas compatible avec
l'objet de la prime, elle étudia la possibilité de ne verser la prime de
rapatriement qu’aux anciens fonctionnaires qui fourniraient la preuve de
leur réinstallation. Elle recommanda donc de

« subordonner le versement de la prime de rapatriement à la signa-
ture, par le fonctionnaire, d’une déclaration attestant que l’intéressé
n’a pas l'intention de demeurer en permanence dans le pays de son
dernier lieu d'affectation » (par. 186).

25. Ce rapport de la Commission de la fonction publique internationale
fut examiné par la Cinquième Commission en 1978, à la trente-troisième

81
DEMANDE DE REFORMATION (OP. IND. ODA) 403

session de l’Assemblée générale, au titre du point 111 de l’ordre du jour.
Le président de la CFPI exprima dans les termes suivants les idées qui
viennent d’être exposées :

«la Commission estime ... qu'il n’y a pas lieu de verser une prime de
rapatriement à un fonctionnaire qui, après la cessation de service,
demeure dans son dernier lieu d’affectation... La Commission a jugé
que la solution la plus pratique serait de subordonner le versement de
la prime de rapatriement à la signature, par le fonctionnaire, d’une
déclaration attestant que l'intéressé n’a pas Fintention de demeurer
en permanence dans le pays de son dernier lieu d’affectation. »
(A/C.5/33/SR.32, par. 41.)

L’intention de la CFPI était donc à l’époque on ne peut plus nette. Les
conditions d'octroi de la prime et la question des justificatifs à fournir ne
donnèrent lieu qu’à de brefs débats, au cours desquels certains représen-
tants estimèrent cependant que la condition qu’il était proposé de mettre
au versement de la prime ne constituait pas une garantie suffisante contre
les abus. Le président de la CFPI declara :

«il ne faudrait appliquer des mesures de contrôle plus strictes que si
l’on avait la preuve que des abus ont été commis. Dans son étude, la
Commission s’est aperçue que, dans certains cas, des primes ont été
payées à des fonctionnaires expatriés qui n’avaient pas quitté le pays
de leur dernier lieu d’affectation, et la proposition vise à faire en
sorte qu'aucun versement ne soit effectué dans des cas de ce genre
car la Commission considère que ce serait injustifiable et anormal. »
(A/C.5/33/SR.42, par. 69.)

26. La Cinquiéme Commission fut saisie d’un projet de résolution sur le
rapport de la Commission de la fonction publique internationale, où l’on
trouve le passage suivant :

« L'Assemblée générale ... décide que le paiement de la prime de
rapatriement aux fonctionnaires qui peuvent y prétendre sera subor-
donné 4 la présentation, par les intéressés, de piéces justificatives
attestant leur changement effectif de résidence, selon les modalités qui
seront décidées par la Commission. » (A/C.5/33/L.33/Rev.1, IV,
par. 4.)

Compte tenu des limites données à la compétence de la Commission dans
son statut, il ne semble pas que le membre de phrase « to be established by
the Commission » (« selon les modalités qui seront décidées par la Com-
mission ») renvoyat au mot ¢ established » (« fixé ») qui figure a l’article 11
du même statut. Le représentant qui avait présenté un projet de résolu-
tion au nom de dix-sept pays expliqua d’ailleurs qu’il ressortait du para-
graphe cité que les fonctionnaires devraient présenter des pièces attestant
leur changement effectif de résidence, en plus d’une déclaration signée
(A/C.5/SR.56, par. 29), et que le membre de phrase relatif à l’établisse-
ment des modalités appropriées par la CFPI « ne diminuait en rien la por-

82
DEMANDE DE RÉFORMATION (OP. IND. ODA) 404

tée » de la décision qui était énoncée dans le reste du paragraphe et n’avait
pour but que d’en faciliter l'application sur le plan administratif (par. 51).
Comme devaient le faire observer un an plus tard plusieurs représentants à
la Cinquième Commission, intention des auteurs du texte du projet de
résolution était de ne laisser planer aucun doute sur le problème de la prime
de rapatriement. L’Assemblée générale adopta le 19 décembre 1978 la
résolution 33/119, intitulée « Rapport de la Commission de la fonction
publique internationale », dont le libellé était identique au texte proposé
par la Cinquième Commission. En ce qui concerne la prime de rapatrie-
ment, aucun amendement ne fut apporté au statut du personnel, ni annexé
aux résolutions de l’Assemblée générale, comme c’est l’usage. Les amen-
dements au statut du personnel contenus dans la résolution en question de
l'Assemblée générale (IV, par. 11), comme les modifications que le Secré-
taire général dut apporter « en conséquence » au réglement du personnel,
n’intéressaient en rien la prime de rapatriement. Il faut noter toutefois que
le Secrétaire général ajoint à l’administration et à la gestion s’était dit
préoccupé par l'attestation de changement de résidence qui était deman-
dée, et qu’il avait signalé que, comme il s'agissait là de droits acquis, la
question risquait de créer des problèmes, à moins que la CFPI ne trouvât
un moyen de résoudre la difficulté (A/C.5/33/SR.56, par. 32). C’est dans
cette déclaration que la notion de « droits acquis » semble poindre pour la
première fois.

27. Les faits suivants sont connus grâce au rapport de la Commission de
la fonction publique internationale (A/34/30). Au début de 1979, celle-ci
étudia, d’une part, les moyens qui pouvaient être retenus pour prouver la
réinstallation et pour attester que l’ancien fonctionnaire avait établi sa
résidence dans un autre pays. Elle savait, d’autre part, que les conseillers
juridiques de plusieurs organisations, après avoir étudié la question,
étaient arrivés à la conclusion que la modification du règlement ne pouvait
affecter rétroactivement les droits d’ores et déjà acquis par les fonction-
naires, étant entendu qu’en revanche l’exercice des droits créés après la
date de ladite modification était subordonné au respect des conditions
nouvelles. Sur ces entrefaites, la Commission demanda l’avis du bureau des
affaires juridiques du Secrétariat de ONU ; celui-ci répondit qu’en ce qui
concernait l'Organisation des Nations Unies elle-même aucune clause
expresse ou implicite ne limitait le paiement de la prime de rapatriement
aux fonctionnaires faisant effectivement valoir leur droit au paiement des
frais de voyage. Selon toute apparence, la Commission, influencée peut-
être par cet avis et par celui des institutions spécialisées, revint entièrement
sur sa position de l’année précédente et se rendit à l’idée que tous les
fonctionnaires en poste avaient acquis le droit à la prime de rapatriement,
indépendamment du lieu où ils établissaient leur résidence en quittant
l'Organisation. La Commission adopta donc le texte suivant, qu’elle « pu-
blia » le 6 avril 1979 (CIRC/GEN/39) :

« Les modifications aux modalités d’octroi de la prime de rapatrie-
ment qui sont indiquées ci-aprés sont apportées par la Commission de

83
DEMANDE DE RÉFORMATION (OP. IND. ODA) 405

la fonction publique internationale en application du paragraphe 4 de
la partie IV de la résolution 33/119 de l’Assemblée générale :

a) Avec effet du 1° juillet 1979, le paiement de la prime de rapatrie-
ment est subordonné à la présentation, par les anciens fonctionnaires, de
pièces attestant qu’ils se réinstallaient dans un pays autre que celui de leur
dernier lieu d'affection ; |

b) La preuve dudit changement de résidence est constituée par
toute pièce attestant que l’ancien fonctionnaire a établi sa résidence
dans un pays autre que celui de son dernier lieu d’affectation, par
exemple une déclaration émanant de certaines autorités du pays (im-
migration, police, administration fiscale ou autre), du plus haut fonc-
tionnaire des Nations Unies dans le pays ou du nouvel employeur de
l’ancien fonctionnaire ;

c) Tout ancien fonctionnaire peut faire valoir son droit à la prime
dans un délai de deux ans à compter de la date à laquelle sa cessation
de service a pris effet ;

d) Nonobstant les dispositions de l'alinéa a) ci-dessus, les fonction-
naires qui étaient déjà en poste avant le 1°* juillet 1979 conservent le droit
au montant de la prime qui correspond aux années et aux mois de service
ouvrant droit à ladite prime qu'ils ont accomplis à cette date, sans avoir à
produire de pièces attestant leur changement de résidence ; tout montant
supplémentaire auquel ils pourraient avoir droit après cette date ne
leur sera versé que s’ils remplissent les conditions énoncées dans les
alinéas a) à c) ci-dessus. » (Les italiques sont de moi.)

28. L'article 25, paragraphe 1, du statut de la Commission dispose, cela
est vrai, que « les décisions de la Commission sont publiées » (« promul-
gated »). Mais les « décisions » qui doivent être « publiées » sont manifes-
tement celles qui rentrent dans le champ de l’article 11. Quant aux ques-
tions qui relèvent de Farticle 10 du statut (et dont fait partie la prime de
rapatriement), elles doivent faire l’objet de recommandations à Y Assemblée
générale, et il n’est pas question de les publier : elles peuvent seulent être
communiquées par le Secrétaire général de l'Organisation des Nations
Unies aux chefs de secrétariat des autres organisations, en application de
l’article 24, paragraphe 1, et elles ne font pas l’objet d’une publication par
la Commission elle-même. Je me demande donc si la Commission, en
publiant le texte visant la prime de rapatriement, n’a pas outrepassé le
mandat qui est le sien en vertu de l’article 10 de son statut. Du reste,
plusieurs des représentants qui participèrent aux débats de la Cinquième
Commission lors de la trente-quatrième session de l’Assemblée générale,
quelques mois plus tard, estimèrent que cette décision de la CFPI n'était
pas tout à fait conforme aux termes du mandat qui lui avait été confié par la
résolution 33/119 de l’Assemblée générale. En particulier, le représentant
des Etats-Unis fit observer :

« En tant que coauteur de cette résolution [33/119], les Etats-Unis
estiment que, pour tous les Etats Membres, l’expression « selon les

84
DEMANDE DE RÉFORMATION (OP. IND. ODA) 406

modalités qui seront établies par la Commission » [CFPI] signifiait
seulement que la Commission {CFPI] devrait déterminer les pièces
qu’un ancien fonctionnaire devrait présenter pour avoir droit à la
prime de rapatriement. » (A/C.5/34/SR.46, par. 66.)

Il est, je crois, possible que certains malentendus soient résultés de l’em-
ploi, dans la résolution, du mot « established » (« établies ») qui figure aussi
à l’article 11 du statut de la CFPI (« fixe») et s’y trouve associé aux
« décisions » qui doivent être « publiées » en vertu de l’article 25. Bien
que je ne pense pas que la CFPI fut fondée à estimer que l’emploi de ce
mot renforçait automatiquement ses pouvoirs dans le cas d’une question
concernant la prime de rapatriement, je peux admettre que certaines
confusions se soient produites sur ce point.

29. Quoi qu’il en soit, le Secrétaire général donna suite à la décision de la
CFPI avec autant de rapidité que si celle-ci avait effectivement reçu une
véritable délégation de pouvoirs. Le 23 avril 1979, une instruction admi-
nistrative fut distribuée sous le nom du Sous-Secrétaire général aux ser-
vices du personnel (ST/AI/262). On y trouve le passage suivant :

« 2. Comme suite à cette décision [la section IV, paragraphe 4, de la
résolution 33/119 de l'Assemblée générale], la Commission [de la
fonction publique internationale] a arrété les modifications suivantes
des conditions d’octroi de la prime de rapatriement :

[document CIRC/GEN/39 précité]

3. À compter du 1er juillet 1979, les dispositions ci-dessus régiront
les modalités de paiement aux fonctionnaires de l'Organisation de la
prime de rapatriement prévues par l'annexe IV au statut du personnel.
Les modifications voulues seront apportées en temps utile au règle-
ment du personnel. »

Certaines modifications au règlement du personnel alors en vigueur furent
ensuite apportées par la circulaire du Secrétaire général du 22 août 1979
(ST/SGB/ Staff Rules/1/Rev.5). Il était indiqué dans cette circulaire que
la disposition 109.5 avait été modifiée avec effet à partir du 1% janvier
1979 :

« pour tenir compte des changements ... que l’Assemblée générale a
approuvés par sa résolution 33/119 » ... « de façon a subordonner le
paiement de cette prime a la présentation de piéces attestant le chan-
gement de résidence, en ce qui concerne les périodes de service ouvrant
droit à cette prime après le 1er juillet 1979 ».

Le nouveau texte de la disposition 109.5 a déja été reproduit ci-dessus
(par. 17).

30. Le Secrétaire général, agissant conformément à l’article 12.1 du
statut du personnel, aux termes duquel il doit faire rapport chaque année
à l’Assemblée générale sur toute modification apportée au règlement

85
DEMANDE DE RÉFORMATION (OP. IND. ODA) 407

du personnel, présenta à l’Assemblée un rapport daté du 13 septembre
1979, intitulé « Questions relatives au personnel. — Autres questions rela-
tives au personnel : modifications apportées au règlement du personnel »
(A/C.5/34/7). On peut y lire ce qui suit :

« Ces modifications [celles qu’il avait fallu apporter au règlement du
personnel], ainsi que divers autres amendements au règlement du
personnel, qui pour la plupart découlaient des décisions prises par la
Commission de la fonction publique internationale en vertu de l’article 11
de son statut, ont été incorporés dans les éditions revisées des deux
séries des dispositions du règlement du personnel, dont le Secrétaire
général a approuvé la publication...

2. ...€) Conformément à la résolution 33/119 de l’Assemblée générale,
la disposition 109.5, relative à la prime de rapatriement, a été modifiée
de façon qu'à compter du 1¢ juillet 1979 le paiement de cette prime soit
subordonné à la présentation de pièces attestant le changement effec-
tif de résidence... » (Les italiques sont de moi.)

Comme il est indiqué plus haut, Particle 11 du statut de la CFPI ne pouvait
s'appliquer à la mise en œuvre de la résolution 33/119. Il faut donc
admettre que, dans l'esprit du Secrétaire général, les termes « pour la
plupart » ne visaient pas les modifications apportées à la disposition 109.5,
malgré l’impression que donne la lecture du texte.

31. Quand, à la trente-quatrième session, la Cinquième Commission
examina le rapport de la Commission de la fonction publique internatio-
nale a l'Assemblée générale (A/34/30), la portée et les conséquences de la
décision de la CFPI et de la revision du règlement du personnel du 22 août
1979 apparurent progressivement. Plusieurs représentants critiquèrent
énergiquement cette décision, et rares furent les interventions favorables.
Le président en exercice de la CFPI, de son côté, affirma que l’Assemblée
générale avait clairement donné pour mandat à la CFPI de déterminer les
conditions auxquelles la prime serait payée et, relevant que la question de
la prime de rapatriement n’avait fait l’objet d’aucune décision de l’Assem-
blée générale, il poursuivit :

« La Commission [de la fonction publique internationale], qui n’a
aucune compétence juridique, a pris une décision pragmatique, dans
un souci d'économie, estimant qu'il ne serait pas raisonnable d’impo-
ser aux organisations une mesure contre laquelle les fonctionnaires ne
manqueraient pas de former un recours. L’Assemblée générale a,
bien entendu, autorité sur la Commission [CFPI], mais il y a lieu de
noter que les organes directeurs de la majorité des autres organismes
qui appliquent le régime commun ont approuvé depuis juillet 1979
l'inclusion dans leur règlement du personnel des mesures annoncées
par la Commission. » (A/C.5/34/SR.55, par. 41.)

Il ajouta que «la pratique du versement de la prime, qui s’étend aux
fonctionnaires qui ne quittent pas leur lieu d’affectation ... a été instaurée »

86
DEMANDE DE RÉFORMATION (OP. IND. ODA) 408

et qu'aux yeux de la majorité des membres de la CFPI cette pratique était
conforme aux dispositions du statut et du règlement du personnel (ibid.
par. 40).

32. C’est dans ces conditions que l’idée d'interdire à partir du 1er janvier
1980 tout versement au titre de la prime de rapatriement aux fonction-
naires n’apportant pas la preuve de leur réinstallation dans un pays autre
que celui de leur dernier lieu d’affectation se concrétisa dans un projet de
résolution présenté par plusieurs représentants, bien que certains d’entre
eux fussent conscients des problèmes qui risquaient de se poser, surtout par
rapport aux autres organisations appliquant le régime commun. Le Secré-
taire général adjoint à l’administration, aux finances et à la gestion se
déclara préoccupé à ce sujet, en faisant valoir qu’un tel texte aurait pour
effet de révoquer une décision qui était mise en œuvre par les organisations
appliquant le régime commun (A/C.5/34/SR.60, par. 59). La proposition
qu’il fit de tempérer par des arrangements provisoires la décision de
subordonner le paiement de la prime de rapatriement à la preuve de la
réinstallation montre bien que le Secrétaire général adjoint s’attendait à ce
que la disposition 109.5 f}, qui écartait l'obligation de prouver la réinstal-
lation pour toute période de service antérieure au le" juillet 1979, fût
purement et simplement abrogée. Cette interprétation de la part du Secré-
tariat de l'Organisation des Nations Unies est d’aüleurs confirmée par la
déclaration que fit ensuite le Sous-Secrétaire général aux services du per-
sonnel, selon qui

« la nouvelle décision aurait pour résultat immédiat d’annuler cette
notion de durée des services et de lier le versement de la prime de
rapatriement à une seule condition, l'attestation de réinstallation »
(A/C.5/34/SR.79, par. 111).

L'appel du Sous-Secrétaire général en faveur d’une période transitoire
constituée par un délai de grâce d’un mois, durant lequel tous les fonc-
tionnaires (ibid. par. 112) auraient pu apprécier les conséquences finan-
cières de la décision prise, prouve qu’à son avis le fait d'imposer une date
limite devait avoir pour effet d’abroger purement et simplement le droit
des membres du personnel d’obtenir la prime de rapatriement sans four-
nir la preuve de leur réinstallation. Cela est encore confirmé par ia cir-
culaire d’information du Sous-Secrétaire général du 14 décembre 1979
(ST/1C/79/84).

33. Le 17 décembre 1979, l’Assemblée générale adopta la résolu-
tion 34/165, intilulée « Rapport de la Commission de la fonction publique
internationale », où figure la disposition suivante :

« L’Assemble générale … décide que, avec effet au 1er janvier 1980,
les fonctionnaires n’ont droit à aucun montant au titre de la prime de
rapatriement à moins qu'ils ne présentent des pièces attestant qu’ils se
réinstallent dans un pays autre que celui de leur dernier lieu d’affec-
tation. » (II, par. 3.)

Le 21 décembre 1979, le Sous-Secrétaire général aux services du personnel

87
DEMANDE DE RÉFORMATION (OP. IND. ODA) 409

fit distribuer une instruction administrative (ST/AI/269) ou l’on pouvait
lire :

« 2. ... les conditions d’octroi de la prime de rapatriement énoncées
dans l'instruction administrative ST/AI/262 du 23 avril 1979 sont
modifiées, avec effet au le" janvier 1980, par la substitution d’un
nouvel alinéa d) ; sous leurs formes modifiées, elles se lisent comme
suit :

d) Les fonctionnaires n’auront droit à aucun montant au titre de la
prime de rapatriement à moins qu’ils ne présentent des pièces attestant

qu'ils se réinstallent dans un pays autre que celui de leur dernier lieu
d’affectation. »

De nouvelles modifications furent apportées au règlement du personnel
(ST/SGB/Staff Rules/1/Rev.5/Amend.1) par la circulaire du Secrétaire
général du 25 juillet 1980. Il était précisé dans cette circulaire :

« La disposition 109.5, « Prime de rapatriement », est modifiée avec
effet du 1er janvier 1980, en application de la décision concernant la
prime de rapatriement adoptée par l’Assemblée générale dans sa
résolution 34/165 par suppression de l’arrangement transitoire appli-
cable aux fonctionnaires qui avaient pris leurs fonctions avant le
ler juillet 1979. »

Et la nouvelle disposition 109.5 comportait le passage suivant :

« Disposition 109.5
PRIME DE RAPATRIEMENT
f) (Supprimée.) »

34. La Commission de la fonction publique internationale soumit à
l'Assemblée générale à sa trente-cinquiéme session, en 1980, un rapport
(A/35/30) qui contenait ses observations au sujet des effets de la réso-
lution 34/165 sur Pharmonisation des pratiques des organisations du

systeme commun en matiére de personnel. On y trouve les remarques
suivantes :

« La Commission s’est declarée préoccupée de constater que PAs-
semblée générale, après avoir à sa trente-troisième session donné pour
mission explicite à la Commission d’établir les conditions régissant le
versement de la prime de rapatriement, avait à sa trente-quatrième
session révoqué la décision prise par la Commission. Elle a tenu à
appeler l'attention de l’Assemblée générale sur les conséquences d’une
telle démarche pour Pharmonisation des pratiques concernant le per-
sonnel dans les organisations appliquant le régime commun, ainsi que
pour la crédibilité et l’efficacité de la Commission, organe que l’As-

88
DEMANDE DE RÉFORMATION (OP. IND. ODA) 410

semblée générale elle-même avait institué et auquel elle avait confié
certaines responsabilités. C’est pourquoi la Commission aurait préféré
que l’Assemblée générale renvoie la question à la Commission pour
que celle-ci reconsidère sa décision, comme il est prévu en vertu du
statut approuvé par l’Assemblée. » (Par. 14.)

Selon moi, cette critique adressée a l’Assemblée générale par la Com-
mission de la fonction publique internationale manque de poids, car il est
douteux que la Commision elle-même ait correctement interprété la réso-
lution 33/119.

35. Pour me résumer, je dirai que, si le règlement du personnel avait été
revisé en 1979 de façon plus prudente et plus régulière, conformément aux
vœux des Etats Membres de l'Organisation des Nations Unies, il eût été
possible d’éviter la confusion actuelle. En particulier, si la modification
apportée en 1979 à la disposition 109.5 avait été fidèle à Pesprit de la
résolution de l’Assemblée générale de l’année précédente, la situation
concernant le régime de la prime de rapatriement eût peut-être été fon-
cièrement différente, et le Tribunal administratif eût peut-être statué tout
autrement dans toute affaire de ce genre.

(Signé) Shigeru Opa.

89
